 
EXHIBIT 10.36


MASTER DEVELOPMENT AND LICENSE AGREEMENT


THIS MASTER DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”) is entered into
and effective as of May 5, 2010 (the “Effective Date”), by and between NeoMagic
Corporation, a Delaware corporation, (“NeoMagic”) and Synapse Design Automation,
Inc., a Delaware corporation (“Synapse”).


BACKGROUND


A.           Synapse is in the business of developing semiconductor products and
providing related services.


B.           NeoMagic wishes to engage Synapse to develop a USB 3.0 transceiver
which will be jointly owned by the Parties under the terms and conditions of
this Agreement.


AGREEMENT


The Parties agree as follows:


1.           DEFINITIONS
 
1.1           “Acceptance” means, with respect to a Deliverable and the Test
Chip, acceptance or deemed acceptance of such item in accordance with Section
2.5.
 
1.2           “Acceptance Criteria” means, for each Deliverable or the Test
Chip, the applicable acceptance criteria as set forth in the related Statement
of Work.  If a Statement of Work contains no additional acceptance criteria, the
Acceptance Criteria will be that the Deliverable or the Test Chip, as
applicable, conforms to the applicable Specifications.
 
1.3           “Acceptance Period” means the period of time agreed by the Parties
in connection with developing the related Acceptance Criteria.
 
1.4           “Confidential Information” means, for a particular Party, its
confidential business or other information which, from the circumstances
surrounding disclosure, should be understood to be confidential or proprietary
information of such Party.  Confidential Information will not include
information that (a) is or becomes public knowledge without the fault or action
of the recipient, (b) is received by the recipient from a source other than the
disclosing Party, which source received the information without violation of any
confidentiality restriction and is not under an obligation of non-disclosure
with respect to such information, or (c) is independently developed by the
recipient without violation of any confidentiality or use restriction as
evidenced by written records.  For clarity, the USB 3.0 Transceiver IP is not
Confidential Information of either Party, however, disclosure of such technology
is subject to the limits in Section 7.3.
 
1.5           “Customer Transaction” means a license agreement (which may also
include additional development) pursuant to which Synapse licenses a version of
the USB 3.0 Transceiver IP to a third party.
 
1.6           “Data Sheet” means, for a particular version of the USB 3.0
Transceiver IP, the document which includes the related Specifications.
 
1.7           “Deliverables” means, for a particular Statement of Work, the
deliverables set forth therein.
 
1.8           “Derivative” means a work, know-how, technique, process,
information, invention and the like which is based upon one or more preexisting
works, such as a revision, improvement, alteration, enhancement, new version,
modification, translation, abridgement, correction, condensation, expansion or
any other form of modification or other form.
 
 
1

--------------------------------------------------------------------------------

 
1.9           “Documentation” means the materials for use with the USB 3.0
Transceiver IP, which may include a user manual, reference manuals, release
notes, application and methodology notes, and Data Sheets.
 
1.10         “Fees” means, for a particular Statement of Work, those fees to be
paid by NeoMagic to Synapse for the Services and Deliverables specified therein
to be provided by Synapse.
 
1.11         “Fiscal Quarter” means a fiscal quarter of NeoMagic.
 
1.12          “Initial Statement of Work” is defined in Section 2.1.
 
1.13          “Intellectual Property Rights” means, with respect to any
technology, all related intellectual property rights, including patents,
copyrights, trademarks, trade-names, know-how, trade secrets and all other forms
of intellectual property, irrespective of whether the rights protecting such
property arise under U.S. or international intellectual property laws or unfair
competition or trade secret laws.
 
1.14          “Joint IP” is defined in Section 3.1.
 
1.15          “NeoMagic Royalty” is defined in Section 4.2(b).
 
1.16          “Party” means each of Synapse and NeoMagic.
 
1.17          “Schedule” means, for a particular Statement of Work, the timeline
set forth therein which specifies, among others, the target schedule for the
Parties’ performance under such Statement of Work, including design review and
payment schedule.
 
1.18          “Services” means, for a particular Statement of Work, the services
to be provided by Synapse under such Statement of Work.
 
1.19          “Specifications” means the logic, functional, performance and
operational aspects of a version of the USB 3.0 Transceiver IP, as set forth in,
attached to, or referenced in, the related Statement of Work.
 
1.20          “Statement of Work” means a written description of the services to
be performed by Synapse under this Agreement in connection with the USB 3.0
Transceiver IP, which indicates it is a “Statement of Work” under this Agreement
and, other than the Initial Statement of Work, is executed by both
Parties.  Each Statement of Work will contain or reference a full and complete
description of the Services, Specifications, Deliverables, Schedule, Fees,
payment terms and other matters as are agreed by the Parties.
 
1.21          “SyMagic Transceiver” means an integrated circuit manufactured by
or for NeoMagic using a version of the USB 3.0 Transceiver IP, or any part
thereof.
 
1.22          “Synapse Royalty” is defined in Section 4.2(a).
 
1.23          “Test Chip” means a silicon engineering prototype of the initial
SyMagic Transceiver that is manufactured by or for NeoMagic.
 
1.24          “Third Party IP” is defined in Section 3.4.
 
1.25          “USB 3.0 Transceiver IP” means the “USB 3.0 Transceiver IP,” as
further described in the Initial Statement of Work, including (a) all
Derivatives or other modifications or enhancements thereto made pursuant to
additional Statements of Work or in connection with any Customer Transaction and
(b) all related materials and Documentation and all updates thereto.
 
 
2

--------------------------------------------------------------------------------

 
1.26          “Warranty Period” is defined in Section 5.1.
 
2.           STATEMENTS OF WORK; DELIVERY; ACCEPTANCE
 
2.1   Statements of Work.  The initial Statement of Work under this Agreement is
attached as Exhibit A (the “Initial Statement of Work”).  The Parties may, from
time to time agree on additional Statements of Work related to the USB 3.0
Transceiver IP.  Each Statement of Work will be consecutively numbered.  The
Initial Statement of Work and, upon execution thereof, each other Statement of
Work, are deemed part of this Agreement and incorporated herein.  If the terms
of a Statement of Work conflict with the other terms of this Agreement, the
terms of such Statement of Work will control with respect to the matters covered
thereby.
 
2.2Performance under Statements of Work.  Subject to the terms of this
Agreement, Synapse will (a) perform the Services under each Statement of Work,
and (b) develop, design or make the Deliverables according to the Specifications
set forth in each Statement of Work.  Synapse will meet the time Schedule set
forth in each Statement of Work.  NeoMagic will cooperate fully with Synapse to
allow Synapseto meet each such Schedule.  NeoMagic agrees to perform such duties
and tasks as are specified to be performed by NeoMagic in each Statement of
Work.  
 
2.3   Changes to Statements of Work.  Any request for changes to a Statement of
Work by must be delivered to the other Party in writing.  If the request is
proposed by NeoMagic, then, following receipt of such a request, Synapse will
submit to NeoMagic an analysis of how the requested changes would affect such
Statement of Work, including the related Schedule and Fees.  If Synapse proposes
a change, its proposal to NeoMagic will include such analysis.  If the Parties
approve such changes, they will execute a written amendment to such Statement of
Work which reflects such agreed changes prior to work being initiated based on
such changes.  Thereafter, such Statement of Work will be deemed amended and, as
such, incorporated into this Agreement.
 
2.4      Delivery.  In addition to any Deliverables specified in a Statement of
Work, Synapse agrees to deliver to NeoMagic on request and in mutually agreed
formats, all design documents, HDL code, scripts, verification reports, spice
netlists, schematics, characterization data, layer mapping files, simulation
models, final design simulation results and other related materials, for each
version of the USB 3.0 Transceiver IP.  Synapse also will electronically deliver
to NeoMagic at least one copy of each of the Deliverables under a Statement of
Work.  Documentation may be delivered as on-line electronic documentation.
 
2.5      Acceptance.  Within the applicable Acceptance Period for a Deliverable
provided under a Statement of Work (and, with regard to the Initial Statement of
Work, for the Test Chip), NeoMagic will, with assistance from Synapse test the
Deliverable or the Test Chip, as applicable, to determine conformance with the
applicable Acceptance Criteria.  If NeoMagic determines that such item fails to
conform to the related Acceptance Criteria, then within the Acceptance Period,
NeoMagic may contact Synapse in writing including providing a detailed
description of the failure.  Following receipt of such a notice of failure,
Synapse will revise the affected Deliverable and resubmit such item to NeoMagic,
whereupon the foregoing process will be repeated.  If the Test Chip fails to
conform to the related Acceptance Criteria, the Parties will meet to discuss how
to address such failure.  If Synapse does not receive such written notice
(including a detailed description of the failures) within the applicable
Acceptance Period, such item will be deemed to have achieved Acceptance and
NeoMagic will be deemed to have accepted the applicable item.
 
3.           IP OWNERSHIP AND LIMITATION ON RIGHTS
 
3.1      Transfer of Joint IP.  Subject to the terms and conditions in this
Agreement and other than Third Party IP, Synapse hereby sells, assigns and
transfers to NeoMagic, and NeoMagic hereby acquires from Synapse, an undivided
joint ownership interest, as tenants in common, in all of Synapse’s right, title
and interest in and to the USB 3.0 Transceiver IP and all related Intellectual
Property Rights, whether in existence on the Effective Date or hereafter
created, including Derivatives thereof created under a Statement of Work or in
connection with a Customer Transaction (collectively, the “Joint IP”).
 
3.2      Joint Ownership.  NeoMagic and Synapse further agree as follows:
 
 
3

--------------------------------------------------------------------------------

 
(a)           Undivided Interest.  Synapse and NeoMagic shall jointly own equal
undivided interests, as equal tenants in common, in all worldwide right, title
and interest in and to the Joint IP.  Subject to the limitations in this Section
3 and Section 9.1, each party shall have the right to freely and separately use,
exploit, maintain, license, sell, assign, transfer and enforce its rights in and
to the Joint IP, with no royalty payment or accounting to the other Party in
connection with the Joint IP, other than as provided in Section 4.
 
(b)           Filings, Cooperation, Etc.  The Parties’ joint ownership of the
Joint IP will be appropriately indicated in (i) all applications or other
governmental filings made concerning the Joint IP, and (ii) all proprietary
rights notices placed on any product consisting of, or incorporating, all or any
portion of the Joint IP.  Synapse and NeoMagic will reasonably cooperate with
the other Party with respect to providing information and preparing and filing
any documents necessary, including patent applications, to secure their rights
with respect to Joint IP.  Each Party shall notify the other in advance of any
proposed filing of documents, including patent applications and copyright
registrations, with respect to the Joint IP.  If one Party elects not to seek or
secure such rights in Joint IP in any particular country or not to share equally
in the expense thereof, the other Party will have the right to seek and maintain
such protection at its own expense and shall have primary control over the
prosecution and maintenance thereof, even though title to any Intellectual
Property Rights arising from the Joint IP will be joint (as equal tenants in
common as above described).  Any Party filing or receiving documents related to
the prosecution or issuance of any Intellectual Property Rights arising from the
Joint IP will provide copies of such documents to the other Party promptly after
filing or receipt.  Each Party has the right, but not the obligation, to
participate in the prosecution or issuance of any Intellectual Property Right
related to the Joint IP.
 
(c)           Enforcement of Rights.  The Parties agree that they will cooperate
with each other to the extent reasonably possible to enforce the Intellectual
Property Rights in the Joint IP against third party infringers.  In the absence
of a written agreement to the contrary, the rewards of any infringement claim
against a third party to the extent relating to Joint IP, shall be allocated and
paid as follows: first to reimburse the Party or Parties for the costs paid to
pursue such infringement claim involving the Joint IP, and after all such costs
are reimbursed or paid, any balance shall be paid to the Parties in proportion
to the amount of costs of such claim involving the Joint IP paid by such Party.
 
3.3      Exclusion of NeoMagic Developed Technology.  Nothing in this Agreement
is intended to constitute an assignment by NeoMagic to Synapse of any technology
or other Intellectual Property Right, regardless of whether it complements, or
is a Derivative of, the Joint IP or whether it was created prior to or after the
Effective Date.  NeoMagic is free to modify, update, exploit and create
Derivatives of the Joint IP, including the SyMagic Transceiver, without any
obligation to provide, disclose or license any such modifications, updates or
Derivatives to Synapse.  In addition, as between the Parties, NeoMagic has
exclusive rights in the “SyMagic” trademark.
 
3.4      Third Party IP License.  Prior to including in the USB 3.0 Transceiver
IP, technology or other intellectual property not owned by Synapse (“Third Party
IP”), Synapse will so notify NeoMagic in writing.  With respect to any Third
Party IP (and all related Intellectual Property Rights) included in the USB 3.0
Transceiver IP, Synapse hereby grants to NeoMagic a perpetual, irrevocable,
royalty-free, non-exclusive, world-wide license (with a right to sublicense) to
use, reproduce, modify, create Derivatives of, distribute, disclose, perform and
display in source and binary form, such Third Party IP and related Intellectual
Property Rights, including the right to use, make, have made, offer to sell,
sell, have sold and import products, including the SyMagic Transceiver.  Synapse
hereby confirms that any license fees associated with such Third Party IP or
related Intellectual Property Rights will be at Synapse’s expense.
 
3.5      Limitation on Rights.  Notwithstanding the joint ownership of the Joint
IP as well as the license granted to NeoMagic in the Third Party IP, the Parties
agree as follows:
 
(a)           Synapse may only market and license the USB 3.0 Transceiver IP as
an embedded IP core, such as part of a “system on a chip” (SoC), a chipset or a
chip containing other material functionality.  For clarity, Synapse may not
license all or any part of the USB 3.0 Transceiver IP, or related Intellectual
Property Rights, for inclusion in a standalone USB 3.0 transceiver chip nor may
Synapse itself manufacture or distribute such a chip using all or any part of
the USB 3.0 Transceiver IP.
 
 
4

--------------------------------------------------------------------------------

 
(b)           NeoMagic may use the USB 3.0 Transceiver IP and related
Intellectual Property Rights to manufacture SyMagic Transceivers.  Other than in
connection with the design, modification, manufacture, distribution and use of
SyMagic Transceivers, NeoMagic may not sublicense the USB 3.0 Transceiver IP.
 
3.6      Additional Documents.  Each Party covenants on behalf of itself, and
its successors and assigns, to promptly execute, with acknowledgment and
affidavit, if required, and deliver any and all documents and writings which the
other Party may reasonably request in order to evidence, perform or effectuate
the transfer of ownership, protection of Intellectual Property Rights, licenses
and other provisions and transactions contemplated hereby, including the
assignment to NeoMagic of the Joint IP hereafter created.
 
4.           FEES; ROYALTIES; PAYMENT TERMS; TAXES
 
4.1      Fees.  NeoMagic agrees to pay to Synapse the Fees set forth in, and in
accordance with the payment terms in, each Statement of Work, provided that
Synapse has submitted an invoice to NeoMagic for such amount.  Unless otherwise
specified in the related Statement of Work, NeoMagic agrees to pay all such Fees
within 30 days of its receipt of the related invoice.  Other than the NeoMagic
Royalties, the applicable Fees constitute the entire amount payable by NeoMagic
for the Services under the related Statement of Work.  The Fees payable under
the Initial Statement of Work total $1,000,000.  Synapse acknowledges and agrees
that other than the applicable Fees and the NeoMagic Royalties, Synapse is
responsible for providing at its own expense all services, personnel, equipment,
licenses and other supplies required to perform such Services.
 
4.2      Royalty Obligations.
 
(a)           Synapse Royalties.  Within 30 days after the end of each calendar
quarter, Synapse agrees to pay NeoMagic a royalty (the “Synapse Royalty”) equal
to the percentage specified in Exhibit B of the gross licensing fees, royalties
and other amounts received by Synapse (or its affiliates) from selling,
licensing or otherwise exploiting the USB 3.0 Transceiver IP during the
immediately preceding Fiscal Quarter.  On transactions between Synapse and its
affiliates for resale or sublicensing, the Synapse Royalty shall be paid on the
resale or sublicense.  Synapse shall bear all cost of sales for the USB 3.0
Transceiver IP.
 
(b)           NeoMagic Royalties.  Within 30 days after the end of each Fiscal
Quarter, NeoMagic agrees to pay Synapse a royalty (the “NeoMagic Royalty”) equal
to the percentage specified in Exhibit B of the Profit (defined in Exhibit B)
from sales of the SyMagic Transceivers.  On transactions between NeoMagic and
its affiliates for resale, the NeoMagic Royalty shall be paid on the resale.
 
(c)           Royalty Adjustments.  If, in connection with a Customer
Transaction, the USB 3.0 Transceiver IP licensee pays the development costs for
changes to such intellectual property, then the Synapse Royalty and NeoMagic
Royalty percentages will not be affected.  However, if the development costs for
such changes are not paid by such licensee, then the Synapse Royalty and
NeoMagic Royalty percentages may be adjusted, if and as agreed by the Parties
(based, at least in part, on the portion of the development costs paid by each
Party).  If the Parties are unable to agree on such adjustments within 30 days
of commencing such discussions, then either Party may submit to an arbitrator,
in accordance with Section 9.5, a request that such arbitrator specify the terms
of such adjustments; provided that such arbitrator may not impose on NeoMagic an
obligation to pay any such development costs.  The Parties may agree that each
will submit to the arbitrator proposed adjustments from which the arbitrator
shall select one (aka “baseball arbitration”) or the Parties may select an
alternate means of resolving such dispute through such arbitration process.  In
addition to the above, the Parties shall meet to discuss adjustments to the
NeoMagic Royalty percentage no later than 3 years after the Effective Date.
 
4.3      Combination Sales.  Even if the USB 3.0 Transceiver IP or SyMagic
Transceivers, as applicable, are sold or licensed by Synapse or NeoMagic,
respectively, in combination with one or more other products or services, the
Synapse Royalty and NeoMagic Royalty will be payable only on the portion of such
combined price attributable to the USB 3.0 Transceiver IP or SyMagic
Transceivers, as applicable.  Such portion will be determined in good faith by
the Parties.


 
5

--------------------------------------------------------------------------------

 
4.4      Non-Cash Consideration.  Any item of value in lieu of a cash payment in
consideration of the USB 3.0 Transceiver IP licenses or SyMagic Transceivers, as
applicable, will be valued, for purposes of calculating the royalties payable to
hereunder, at the fair market value of such compensation (as reasonably
determined by the Parties) and will be considered received by the receiving
Party as of the date such consideration is granted.  If the Parties fail to
agree on the fair market value of such consideration, then Synapse or NeoMagic,
as appropriate, may not enter into the transaction giving rise to such non-cash
payment.
 
4.5      Statements.  Synapse and NeoMagic shall furnish the other Party, within
30 days of the end of each Fiscal Quarter during the term of this Agreement in
which amounts are payable hereunder a full, complete and accurate statement
detailing the calculation of the Synapse Royalties and NeoMagic Royalties, as
applicable, for the preceding Fiscal Quarter.
 
4.6      Inspection and Audit Rights.  Each Party shall have the right once
during each calendar year and upon at least 30 days’ prior notice, to have
independent auditors reasonably acceptable to the other Party inspect or audit
such other Party’s books and records relating to the calculation of the Synapse
Royalty or NeoMagic Royalty, as applicable, in order to verify the amounts paid
hereunder.  The Party requesting an inspection or audit shall provide at least
30 days’ prior notice to the other of such inspection or audit.  The auditors
must execute in favor of the audited Party a nondisclosure agreement relating to
the information disclosed in the inspection or audit.  The audited Party shall
fully cooperate with the auditors in conducting such inspections or audits and
shall permit the auditors to review the books and records that are reasonably
appropriate and necessary to perform the inspection or audit.  The cost of an
inspection or audit shall be at the expense of the requesting Party; provided,
however, if any inspection or audit reveals an underpayment of more than 10% of
the amounts paid for the period audited, then the underpaying Party will
reimburse the auditing Party for the auditor’s fees for such inspection or
audit.  The auditor shall disclose to the audited Party the basis for any
conclusions reached by the auditor.  Generally, the auditor may only disclose to
the requesting Party whether or not there was, and the amount of, any
discrepancy in the amounts paid to such Party.  However, if the audited Party
disputes that there was a discrepancy in the payments to the other Party, then
the auditor may disclose to the requesting Party such information as is
necessary for the requesting Party to justify the conclusions of the
auditor.  Unless disputed by a Party, the applicable Party will pay any
shortfall or overpayment within 30 days after receiving notice of such
discrepancy.
 
4.7      Currency; Overdue Interest.  All payments hereunder shall be made in
immediately available funds in United States dollars.  All amounts due hereunder
which are not paid when due shall accrue interest from the date due until paid
at the per annum rate of 10% or the maximum rate permitted by applicable law,
whichever is less.
 
4.8      Taxes; Employees.
 
(a)           Taxes Generally.  Each party is responsible for the payment of all
sales, use, value added, property, transfer, excise and other taxes and all
export, import duties and other governmental charges imposed on it in connection
with this Agreement by any national, federal, state, provincial, regional, local
or special purpose governmental authority.
 
(b)           Employee Liability.  Without limiting the foregoing, Synapse
understands and agrees that NeoMagic is not responsible for any employer taxes
or expenses of any sort relating to Synapse’s employees or any other person
performing the Services hereunder, including all state and federal payroll taxes
and worker’s compensation coverage.  Synapse agrees that as between the Parties,
Synapse’s employees and subcontractors are under its control and are not
entitled to any benefits of employment provided by NeoMagic to its
employees.  Synapse agrees to indemnify and hold NeoMagic harmless from all
losses, damages, costs and expenses, including penalties, interest and
reasonable attorneys’ fees, in connection with any obligation imposed on
NeoMagic resulting from any employee or subcontractor of Synapse being
determined to be otherwise entitled to the benefits of employment provided by
NeoMagic to its respective employees.
 
5.           PERFORMANCE WARRANTY
 
5.1      Services and Performance Warranty.  Synapse warrants that the Services
will be performed in a workmanlike manner, in conformity with the professional
standards for comparable services in the industry.  If the foregoing warranty is
breached, Synapse shall immediately reperform the deficient Services and correct
the breach at no additional cost to NeoMagic or, at NeoMagic’s option, refund
the amounts paid for such Services.  Synapse also warrants to NeoMagic with
respect to each version of the USB 3.0 Transceiver IP for a period of 1 year
from the delivery by Synapse to NeoMagic of the GDSII stream files of such
version (the “Warranty Period”), that such version of the USB 3.0 Transceiver IP
will conform to the applicable Specifications.  If within the applicable
Warranty Period NeoMagic informs Synapse of the breach of the foregoing
warranty, Synapse agrees to modify or replace the affected version of the USB
3.0 Transceiver IP so that it conforms to such warranty.
 
 
6

--------------------------------------------------------------------------------

 
5.2      Warranty Limitations and Exclusions.  Without limiting the generality
of the foregoing, Synapse’s warranty does not cover and no warranty is made with
respect to failures caused by alterations or repairs made by NeoMagic.  Except
for the express warranties stated in this Agreement, Synapse makes no other
representations or warranties express, implied, statutory or otherwise regarding
the USB 3.0 Transceiver IP.  Synapse expressly disclaims all implied warranties
of merchantability and fitness for a particular purpose and noninfringement of
intellectual property rights with regard to the USB 3.0 Transceiver IP.
 
6.           INDEMNITY
 
6.1      Warranty and Indemnity by Synapse.  Synapse hereby represents and
warrants that each version of the USB 3.0 Transceiver IP and the use and
distribution thereof, does not infringe any third party Intellectual Property
Right.  Synapse agrees, at its own expense, to defend, indemnify and hold
NeoMagic and its officers, directors, employees, licensees, customers and
distributors (each an “Indemnified Party”) harmless from any claim or action (a
“Claim”) brought against such Indemnified Party to the extent (a) it is based on
a claim that a version of the USB 3.0 Transceiver IP, including as incorporated
into a SyMagic Transceiver, infringes, violates or misappropriates any patent,
copyright, trade secret or other Intellectual Property Right of a third party,
(b) arising from or related to an assertion that Synapse has violated the terms
of any agreement under a Customer Transaction, or (c) arising from or related
to: any act or omission of Synapse, its employees, agents, or subcontractors;
the performance of this Agreement; the presence of Synapse or its personnel on
NeoMagic premises or the driving of NeoMagic’s motor vehicles.  The defense fees
and costs relating thereto will be paid by Synapse as incurred.  NeoMagic agrees
to provide Synapse with: (i) prompt written notification of such Claim; (ii)
sole control and authority over the defense or settlement thereof (but subject
to NeoMagic’s approval); and (iii) reasonably available information and
assistance in connection with such Claim, at Synapse’s expense.
 
6.2      Limited Remedies.  If a version of the USB 3.0 Transceiver IP becomes,
or in the opinion of Synapse is likely to become, the subject of an infringement
Claim, Synapse shall either (a) procure, at no cost to NeoMagic, the right to
continue using such version of the USB 3.0 Transceiver IP or (b) replace or
modify such version with a functionally equivalent product that is
non-infringing.
 
6.3      Exceptions.  Synapse will have no liability under this Section 6 for
any Claim to the extent (a) a Claim of infringement relates to modifications of
the USB 3.0 Transceiver IP, or portions thereof, made NeoMagic or its
representatives or (b) attributable to the sole negligence of NeoMagic.
 
7.           CONFIDENTIALITY
 
7.1      Generally.  Synapse and NeoMagic will not reveal to any other party
(except as permitted below) or use (except as contemplated by this Agreement),
any Confidential Information of the other Party.  Without limiting the
foregoing, each Party agrees to use at least the same standard of care to
protect the other Party’s Confidential Information from disclosure as such Party
uses to protect its own information of like importance, but in any event not
less than a reasonable degree of care.  Without limiting the foregoing, each
Party agrees to only disclose the Confidential Information of the other Party to
its employees and subcontractors with a need to know such information in
connection with such Party performing its obligations or exercising its rights
under this Agreement and which employees and subcontractors are subject to
confidentiality obligations regarding such Confidential Information at least as
protective as this Section 7.1.  This Section will not prohibit disclosure of
Confidential Information pursuant to the order or requirement of a court,
administrative agency, or other governmental body or in connection with the
enforcement of this Agreement; provided, however, that the receiving Party will
provide prompt notice thereof to enable the disclosing Party to seek a
protective order or otherwise prevent such disclosure.
 
 
7

--------------------------------------------------------------------------------

 
7.2      Independent Development.  Each Party understands that the other Party
may currently or in the future be developing information internally without the
use of the other Party’s Confidential Information, or receiving information from
third parties that may be similar to the Confidential Information of the other
Party.  Accordingly, nothing in this Agreement will be construed as a
representation or inference that either Party will not develop products, or have
products developed for it, or enter into joint ventures, alliances, or licensing
arrangements that, without violation of this Agreement, compete with the
products or systems embodying the Confidential Information of the other Party.
 
7.3      USB 3.0 Transceiver IP.  Each Party agrees to keep confidential and not
to disclose confidential or proprietary information regarding USB 3.0
Transceiver IP to any third party, other than (a) in connection with any
transaction permitted pursuant to this Agreement, provided that such disclosure
shall be limited to the minimum amount of information needed to be provided and
shall be subject to confidentiality obligations regarding such information at
least as protective as Section 7.1, (b) in confidence to its affiliates, actual
or potential investors, banks, lawyers, accountants and other professional
advisors, (c) in connection with the enforcement of its rights under this
Agreement, (d) as may be required by law, and (e) in confidence in connection
with a merger or acquisition or a proposed merger or acquisition.
 
7.4      Terms of this Agreement.  Each party agrees to keep confidential and
not to disclose the terms and conditions of this Agreement to any third party
other than (a) in confidence to its affiliates, actual or potential investors,
banks, lawyers, accountants and other professional advisors, (b) in connection
with the enforcement of its rights under this Agreement, (c) as may be required
by law, including in connection with the requirements of a public offering or
securities filing, and (d) in confidence in connection with a merger or
acquisition or a proposed merger or acquisition.
 
8.           TERM AND TERMINATION
 
8.1      Term.  The term of this Agreement commences on the Effective Date and
is terminated as provided below.  Each Statement of Work commences on its date
of execution and ends upon completion of the Services thereunder, unless sooner
terminated as provided in this Agreement or such Statement of Work.
 
8.2      Termination Due to Breach; Insolvency.
 
(a)           Breach.  Either Party may terminate any or all Statements of Work
and this Agreement if the other Party materially breaches this Agreement and
such breach has not been cured within 30 business days after receipt of written
notice of such default.
 
(b)           Insolvency.  A Party may terminate any or all Statements of Work
and this Agreement if the other Party (i) becomes insolvent; (ii) makes an
assignment for the benefit of its creditors; (iii) files or has filed against it
a petition in bankruptcy or seeking a re-organization; (iv) has a receiver
appointed; or (iv) institutes any proceedings for liquidation or winding-up.
 
8.3      NeoMagic’s Termination for Convenience.  NeoMagic may terminate any
Statement of Work without cause at any time.
 
8.4      Effect of Termination.
 
(a)           Initial Statement of Work.  If NeoMagic terminates the Initial
Statement of Work under Section 8.3 prior to delivery of the GDSII Deliverable
thereunder, NeoMagic will be obligated to pay 50% of the Services costs, if any,
not covered by previous installments, provided that such portion will not exceed
the next scheduled installment payment amount.
 
 
8

--------------------------------------------------------------------------------

 
(b)           Survival of Obligations.  Unless terminated as set forth above,
the Statements of Work in effect on the effective date of termination of this
Agreement shall survive and continue until completion of such Statements of Work
or their earlier termination, and the applicable provisions of this Agreement
shall continue to apply thereto.  The termination or expiration of this
Agreement or any Statement of Work for any reason will terminate the obligations
of the Parties under such document.  However, the provisions of Sections 1, 2.4,
3, 4, 5, 6, 7, 8 and 9 and Exhibit B, will remain in full effect following
termination or expiration of this Agreement.  Also, termination or expiration
will not affect any accrued payment obligation under this Agreement or any
Statement of Work, nor will it affect either Party’s right to pursue remedies
under this Agreement or such Statement of Work arising prior to termination or
expiration.  In addition, upon the termination of a Statement of Work (with or
without termination of this Agreement) each Party shall return to the other any
Confidential Information of the other Party in whatever form relating to such
Statement of Work, to the extent not needed in connection with any license or
other rights which survive such termination.  Termination of this Agreement or a
Statement of Work is not an exclusive remedy.
 
9.           GENERAL TERMS
 
9.1      Insurance.
 
(a)           Required Insurance.  Synapse shall procure and maintain in effect
the following policies of insurance covering liability arising from this
Agreement: (i) all insurance coverage’s required by Federal and State law,
including worker’s compensation and employer’s liability all with statutory
minimum limits; (ii) general comprehensive liability insurance, with at least
$1,000,000.00 combined single limit and aggregate, including personal injury or
death of any persons and injury to or destruction of property, including loss of
use resulting therefrom; and (iii) business automobile liability, covering all
owned, non-owned and hired automobiles of Synapse, with a combined single limit
of liability of at least $1,000,000.00 for bodily injury and property damage for
each accident.


(b)           Evidence of Insurance and Endorsements.  Synapse shall cause its
insurers to issue endorsements naming NeoMagic as additional insured or loss
payee, as appropriate, on all such insurance policies (except for workers’
compensation insurance).  Upon execution of this Agreement, Synapse shall
provide NeoMagic with certificates of insurance evidencing such coverage and
endorsements and providing that such coverage is primary and that no such
coverage shall be subject to cancellation or material change without 30 days
prior written notice to NeoMagic.  The insurance requirements hereunder shall
not limit or relieve Synapse of its duties, responsibilities or liabilities
under this Agreement.  Synapse shall maintain such insurance and endorsements
from the Effective Date until at least 2 years following the termination of this
Agreement.


9.2      Assignment.  The rights and obligations of each Party under this
Agreement, including each Statement of Work, will not be capable of being
assigned or delegated without the prior written consent of the other Party for
the first 5 years following the Effective Date.  Notwithstanding the foregoing,
either Party may assign and delegate its rights and obligations under this
Agreement to any successor to any of the USB 3.0 Transceiver IP or SyMagic
Transceiver, as applicable, business units, without the prior written consent of
the other Party; provided, that Synapse may not so assign this Agreement without
NeoMagic’s consent prior to achieving the final payment milestone under the
Initial Statement of Work.  The Parties also agree that any assignment of the
Joint IP (by either Party) also must include assumption of the related
obligations under this Agreement.
 
9.3      Notices.  All notices given by either Party under this Agreement will
be in writing and may be given via facsimile (with proof of confirmation of
receipt), email (with confirmed receipt) or overnight mail by a nationally
recognized courier, addressed as specified below, as updated by either Party.  A
notice so addressed is effective on the date it is received.
 

 
For Synapse:
For NeoMagic:
 
Synapse Design Automation, Inc.
NeoMagic Corporation
 
150 South Almaden Blvd., Suite #1380
2372-A Qume Drive
 
San Jose, California 95113
San Jose, California 95131
 
Attn:  James J. Hemeon
Attn:  Syed Zaidi
 
Tel:
Tel:
 
Fax:
Fax:
 
Email:  james@synapse-da.com
Email:  szaidi@NeoMagic.com
 
With a copy to:
With a copy to:
 
Rosheni Fernando (at the same address)
Charlotte Wilson (at the same address)
 
Email: clients@synapse-da.com
Email: cwilson@NeoMagic.com



 
9

--------------------------------------------------------------------------------

 
9.4      Governing Law; Jurisdiction and Venue.  This Agreement will in all
respects be governed by the laws of the State of California, without reference
to its principles of conflicts of laws.  This Agreement will not be governed by
the United Nations Convention of Contracts for the International Sale of Goods,
the application of which is expressly excluded.  Subject to Section 9.5, the
California state courts of Santa Clara County and federal courts of the Northern
District of California will have exclusive jurisdiction and venue over any
dispute arising out of or relating to this Agreement (other than to enforce a
judgment), and each Party hereby consents to the jurisdiction and venue of such
courts.
 
9.5      Arbitration.  Any dispute or claim arising out of or in connection with
this Agreement or the performance, breach or termination hereof, shall be
finally settled by binding arbitration in accordance with the then-current rules
of JAMS by 1 arbitrator.  Such arbitration proceeding shall be held in San Jose,
California.  The decision and/or award rendered by the arbitrator shall be
written, final and non-appealable and may be entered in any court of competent
jurisdiction.  The costs of any arbitration, including administrative fees and
fees of the arbitrator, shall be shared equally by the Parties, unless otherwise
determined by the arbitrator.  The Parties agree that, any provision of
applicable law notwithstanding, they will not request, and the arbitrator shall
have no authority to award, punitive or exemplary damages against any
Party.  The arbitrator may grant permanent injunctions or other relief in such
dispute or claim.  Notwithstanding the foregoing, without breach of this
arbitration provision, either Party may apply to any court of competent
jurisdiction for temporary injunctive relief or to collect any amounts owed by
the other Party under this Agreement.
 
9.6      Disclaimer of Consequential Damages.  In no event will either Party be
liable for indirect, special, incidental, consequential or special damages of
any nature whatsoever, (including loss of production, profits or use of
facilities, promotional or manufacturing expenses, or overhead, or injury to
reputation), arising out of or in connection with any claim arising hereunder,
even if such Party has been advised of the possibility of such damages.  The
limitations in this Section will not apply to breach of, or liability under,
Section 6 or 7.
 
9.7      Entire Agreement.  Both Parties agree that this Agreement, including
each Statement of Work, is the complete and exclusive statement of agreement
between the Parties and supersedes all proposals, oral or written, and all other
communications relating to the subject matter of this Agreement, including that
certain Memorandum of Understanding dated April 9, 2010.  Any and all preprinted
terms and conditions appearing on the face and reverse sides, if any, of a
purchase order or quotation will not apply to or become a part of this
Agreement, and will be superseded in their entirety by this Agreement.
 
9.8      Modifications; Waiver.  This Agreement may be modified or amended only
by a written instrument duly signed by authorized representatives of the Party
to be bound thereby.  Failure or delay in enforcing any term, provision or
condition of this Agreement by either Party will not operate as a waiver
thereof, and no waiver of any term, provision or condition of this Agreement
will be valid unless in writing and signed by authorized representatives of the
Party to be bound thereby.  Any waiver by either Party of any condition, part,
term or provision of this Agreement will not operate or be considered as a
waiver of any other condition, part, term or provision of a waiver of any future
event or circumstance.
 
9.9      Severability.  If any provision of this Agreement is adjudged by any
court of competent jurisdiction to be unenforceable or invalid, that provision
will be limited or eliminated to the minimum extent necessary so that this
Agreement will be enforceable and otherwise remain in full force and effect.
 
9.10    Relationship of Parties.  The relationship between the Parties is that
of independent contractors.  This Agreement does not constitute a partnership or
joint venture between Synapse and NeoMagic.  Neither Party is the representative
or agent of the other Party and neither will so hold itself out publicly or to
any third party or incur any liability for the other.  The Parties agree to act
in good faith in connection with their performance of this Agreement and in
connection with any consent required hereunder.
 
 
10

--------------------------------------------------------------------------------

 
9.11    Export\Re-Export.  NeoMagic acknowledges that the laws and regulations
of the United States restrict the export and reexport of commodities and
technical data of United States origin, which may include some or all of the USB
3.0 Transceiver IP.  NeoMagic agrees, and will cause each of its transferees of
the SyMagic Transceivers to agree, not to export or re-export such items or any
part thereof, in any form, without obtaining the appropriate United States and
foreign government licenses.
 
9.12    Other Interpretive Provisions.  References in this Agreement to
“Sections” and “Exhibits” are to sections and exhibits herein and hereto unless
otherwise indicated.  The words “include” and “including” and words of similar
import when used in this Agreement will not be construed to be limiting or
exclusive.  Except as provided in a particular context, the word “or” when used
in this Agreement may mean each as well as all alternatives.  Headings in this
Agreement are for convenience of reference only and are not part of the
substance hereof.  All terms defined in this Agreement in the singular form will
have comparable meanings when used in the plural form and vice versa.
 
9.13    Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original, but both of which together will constitute one
and the same instrument.
 
WITNESSETH, the Parties hereto have caused this Agreement to be executed by
their duly authorized representatives on the dates indicated below and to be
effective as of the Effective Date.


NeoMagic Corporation
Synapse Design Automation, Inc.
       
By: /s/ Syed Zaidi
By: /s/ James J. Hemeon
Name: Syed Zaidi
Name: James J. Hemeon
Title: President and Chief Executive Officer
Title:   Sr. Director WW Sales
Date: May 5, 2010
Date: May 5, 2010



 
11